Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Applicant sought clarification on the Final rejection as mailed on April 13, 2021. The Final rejection was made based upon a new grounds of rejection, due to claim amendments presented by the Applicant in an amendment filed on March 23, 2021. 
In the interview, conducted on April 29, 2021, the Applicant queried as to the manner in which the combination of Zhao et al. (US 2007/0111332 A1) to Moriyama et al. (WO 2014/109978 A1) would arrive at the claimed invention, based upon the rationale as used by the Examiner in the Final rejection. 
The Examiner stated that, as set forth in the Final rejection at page 4, "[a]s per claims 1, 9, and 17, Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein there is provided a first protection layer disposed between the magnetic reference layer and the tunnel barrier layer, the first protection layer in contact with the magnetic reference layer and the tunnel barrier laver." The Examiner further stated that, as explained in the Final rejection at page 5, "Zhao et al. (US 2007/0111332 A1) further teaches providing a first protection layer (e.g., 25 - formed of Mg) disposed between the magnetic reference layer (24) and the tunnel barrier layer (26), the first protection layer (25) in contact with the magnetic reference layer (24) and the tunnel barrier laver (26), wherein a material forming the first protection layer (e.g., Mg - see paragraphs [0025, 0027]) differs from at least one of a material forming the magnetic reference 
It is worth noting that in the Final rejection, the Examiner cited paragraph [0027] of Zhao et al. (US 2007/0111332 A1), which sets forth the manner in which the Mg layer is provided between the free layer and the MgO layer. That is, via a NOX (natural oxidation) process by which an Mg layer (25) is deposited, followed by NOX of such an Mg layer (25), whereby the NOX process transforms some, but not all, of the Mg layer (25) to a MgO layer (26), as is described in the paragraph [0027], as cited by the Examiner in the Final rejection (see page 5 of the Final rejection).
The Examiner further pointed out that "[g]iven the express teachings and motivations, as espoused by Zhao et al. (US 2007/0111332 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the first protection layer as set forth in claims 1, 9, 17 as well as claims 3-5, 10-12, 18, 19 and 21-23, as taught by Zhao et al. (US 2007/0111332 A1), to the analogous film stack for a magnetic tunnel junction (MTJ) of Moriyama et al. (WO 2014/109978 A1), in order to, inter alia, advantageously 'improve the uniformity of the barrier thickness.' See paragraph [0012] of Zhao et al. (US 2007/0111332 A1)."  Italicizes in original Final rejection at pages 6-7. 
The Applicant queried as to if the Examiner was simply picking the Mg layer out of the out of the laminate in which the total layer (28) was formed, and applying it to Moriyama et al. (WO 2014/109978 A1). The Examiner stated, as set forth in the previously cited paragraph [0027] of Zhao et al. (US 2007/0111332 A1), (as cited in the Final rejection, particularly paragraph [0027] - see page 5 of the Final rejection), the manner in which Zhao et al. (US 2007/0111332 A1) forms the layer is the manner in which it would be combined to Moriyama et 
Zhao et al. (US 2007/0111332 A1) does not fully oxidize this layer, leaving a residual Mg protective layer (not disclosed by Moriyama et al. (WO 2014/109978 A1)) as cited paragraph [0027], as noted at page 5 of the Final rejection. The Examiner further went on to explain to the Applicant that, as per the Final rejection, "it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the first protection layer as set forth in claims 1, 9, 17 as well as claims 3-5, 10-12, 18, 19 and 21-23, as taught by Zhao et al. (US 2007/0111332 A1), to the analogous film stack for a magnetic tunnel junction (MTJ) of Moriyama et al. (WO 2014/109978 A1), in order to, inter alia, advantageously 'improve the uniformity of the barrier thickness.' See paragraph [0012] of Zhao et al. (US 2007/0111332 A1)." Emphasis in original Final reception.
The Examiner noted that the uniformity of the barrier layer is provided by the Mg layer underlying the MgO layer, since the Mg layer is the layer that is oxidized to provide a NOX MgO barrier layer (as set forth in paragraph [0027], as cited by the Examiner in the Final rejection at page 5), and by having the Mg layer thereunder  (i.e. not being fully and completely 
It is noted that the any clarification provided by the Examiner to the Applicant in this interview, introduced no new paragraph citations from any references, no new rationales, no new structure, no new embodiments, etc., that were not already cited and fully supported by the Examiner's rejection, mailed on April 13 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688